Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Delivery system in claims 1-22
Illumination system in claims 1-22
Transfer module in claims 15-22
Isolation pass-through module in claims 15-22


Delivery system is interpreted as element 802 which according to [0079] of the original specification of the present invention where the delivery system can include a reservoir to hold the liquid etch solution and a liquid delivery tube with a dispensing nozzle
 
Illumination system is interpreted as element 804 which according to [0014] of the original specification of the present invention which can be a UV light and [0079] which can be an LED array or other illumination device that provides liquid at a single wavelength or at multiple wavelengths.

Transfer module is interpreted as element 854 which according to [0085] of the original specification of the present invention is a structure that moves the substrate between the dry etch processing system wet processing system. For the purposes of examination, the transfer module can be a transfer arm or transfer robot or any structure capable of transferring the substrate between the processing chambers.

Isolation pass-through module is interpreted as element 856 which according to [0085] of the original specification of the present invention. The recitation states that the module is  separates an ambient environment of the transfer module from an ambient environment of the 

 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 15, as discussed above, “transfer module” invokes interpretation under U.S.C. 112(f). However, all recitations of “transfer module” in the Specification (paragraph [0016], [0085], [0086] as illustrated in Fig. 8B as element 854 without further specifying a specific structure to perform the function of “structure that moves the substrate between the dry etch processing system wet processing system.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claims 16-22 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 15.
Regarding claim 15, as discussed above, “isolation pass-through module” invokes interpretation under U.S.C. 112(f). However, all recitations of “isolation pass-through module” in the Specification (paragraph [0016], [0085], [0086] )s illustrated in Fig. 8B as element 854 without further specifying a specific structure to perform the function of “separates an ambient environment of the transfer module from an ambient environment of the wet etch processing system.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.


Claims 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “transfer module” in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “transfer module” has no specific structure associated with “transfer module” and thus it is unclear what the structure of “transfer module” is.
Claim limitation “isolation pass-through module” in claim 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “isolation pass-through module” has no specific structure associated with “isolation pass-through module” and thus it is unclear what the structure of “isolation pass-through module” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “transfer module” is interpreted as a transfer robot or transfer arm or equivalents thereof. Additionally, for the purposes of examination, “isolation pass-through module” is interpreted as comprising a load lock chamber or equivalents thereof
 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 15.

Furthermore, the term “controller” is recited in claims 1-22 wherein the controller recited in the specification as element 812 which is supported in [0082] as a computer which may include one or more programmable integrated circuits that are programmed to provide the functionality described herein. For example, one or more processors (e.g. microprocessor, microcontroller, central processing unit, etc.).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotoaka et al (US 2009/0114619).
Regarding claim 1:	A processing system to perform a wet etch process on a substrate, comprising: a wet process chamber configured to perform a wet etch process; a substrate holder (rotatable stage 14) within the wet process chamber configured to support a substrate; a delivery system (nozzle 17) arranged to supply a liquid etch solution to the substrate, the liquid solution having a first level of reactants with respect to a material on a surface of the substrate; an illumination system (excimer lamp 170 see [0176] of Sotoaka et al) arranged to illuminate the liquid etch solution to cause the etch solution to have a second level of reactants with respect to the material that is different than the first level; and a controller (control mechanism is recited in 

Regarding claim 2. The processing system of claim 1, where the controller is configured to control the illumination system and the delivery system to etch the material in a cyclic manner.  See the discussion in Sotoaka et al  that the controller controls the illumination system (UV light) and the delivery system (nozzle) see [00137] and [0143]. The cyclical nature of the control is also taught in [0205] of Sotoaka et al. 

Regarding claim 3. The processing system of claim 1, wherein the liquid etch solution, when illuminated, oxidizes the surface of the material to form oxidized material as a modified layer.   See [0128] – [0134] of Sotoaka et al.

Regarding claim 4. The processing system of claim 3, wherein a uniform layer of oxidized material is formed as the modified layer, and wherein the liquid etch solution further dissolves the oxidized material.  See [0128] – [0134] of Sotoaka et al.

Regarding claim 5. The processing system of claim 4, wherein the liquid etch solution comprises an aqueous solution including hydrogen peroxide and citrate.  The actual etch solution used in the prior art of Sotoaka et al is interpreted as a matter of an intended use as the delivery system (nozzle and supply structures of Sotoaka et al) are inherently of providing a plethora of materials such as hydrogen peroxide and citrate aka citric acid. Note that hydrogen peroxide is actually taught in [0005] of Sotoaka et al and acids are taught in [0132] of Sotoaka et al.



Regarding claim 7. The processing system of claim 6, wherein the complexing agent comprises at least one of citrate, ethylene diamine, ethylendiamintetraacetate (EDTA), malic acid, oxalic acid, glycine, alanine, or iminodiacetic acid.  See [0132] of Sotoaka et al.

Regarding claim 8. The processing system of claim 1, wherein the material to be etched comprises a polycrystalline material.   see the discussion of the substrate of Sotoaka et al in [0003] and the various illustrations in the Figures  note the workpiece is not structurally part of the apparatus and thus limitations directed to it are interpreted as a matter of an intended the prior art of Sotoaka et al is inherently capable of working of this type of substrate.

Regarding claim 9. The processing system of claim 8, wherein the polycrystalline material comprises at least one of polycrystalline metal, polycrystalline cobalt, ruthenium, tungsten, titanium, tantalum, titanium nitride, or tantalum nitride.  See the discussion of the substrate of Sotoaka et al in [0003] and the various illustrations in the Figures  note the workpiece is not structurally part of the apparatus and thus limitations directed to it are interpreted as a matter of an intended the prior art of Sotoaka et al is inherently capable of working of this type of substrate. See also the materials of construction of the substrate of  Sotoaka et al in [0055]. 

Regarding claim 10. The processing system of claim 1, wherein the illumination system is configured to selectively illuminate the liquid etch solution.  See [0178] of Sotoaka et al.

Regarding claim 11. The processing system of claim 10, wherein the illumination system is configured to selectively illuminate the liquid etch solution with ultraviolet (UV) light in one or more on/off patterns.  See [0137] of Sotoaka et al.




Regarding claim 13. The processing system of claim 1, wherein the controller is configured to control the illumination system to cause different exposures to different regions of the liquid etch solution to provide different amounts of etching for the material within the different regions.  See the prior art of Sotoaka et al [00137] and the discussion of the controller to control the illumination of the UV light. Furthermore, see [0142], [0233] ,and [0273] of Sotoaka et al which teaches the exposure of light to various areas of the substrate and measurements.

Regarding claim 14. The processing system of claim 13, wherein different exposures are based upon measurements of at least one of a topology for a surface of the material or a thickness of the material. See the prior art of Sotoaka et al [00137] and the discussion of the controller to control the illumination of the UV light. Furthermore, see [0233] and [0273] of Sotoaka et al which teaches the exposure of light to various areas of the substrate and measurements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoaka et al (US 2009/0114619) in view of Ku et al (US 2014/0242804).
Regarding claim 15. Recall the prior art of Sotoaka et al teaches a wet process chamber configured to perform a wet etch process; a substrate holder (rotatable stage 14) within the wet 

Sotoaka et al fails to teach a dry etch processing system to etch a polycrystalline material on a substrate with dry etch chemistry; a transfer module coupled to move the substrate between the dry etch processing system and the wet etch processing system; and an isolation pass-through module coupled between the transfer module and the wet etch processing tool, the isolation pass-through module separating an ambient environment of the transfer module from an ambient environment of the wet etch processing system.
The prior art of Ku et al teaches a multichamber system  200 (platform) that provides a plurality of wet etch (212a) and dry etch chambers (208a-208n) see the abstract, Figs and [0012] – [0037]. The prior art of Ku et al also teaches transfer module (transfer system 206) and isolation pass through module (load lock modules 308,312) see [0024] and [0025] of Ku et al. The motivation to use the wet chamber of Sotoaka et al r in the multichamber system of Ku et al 
Regarding claim 16. The platform of claim 15, where the controller is configured to control the illumination system and the delivery system to etch the polycrystalline material in a cyclic manner.  See the discussion in Sotoaka et al  that the controller controls the illumination system (UV light) and the delivery system (nozzle) see [00137] and [0143]. The cyclical nature of the control is also taught in [0205] of Sotoaka et al. 

Regarding claim 17. The platform of claim 15, wherein the liquid etch solution, when illuminated, oxidizes the surface of the polycrystalline material to form oxidized material as a modified layer.  See [0051] of Sotoaka et al is discussed.

Regarding claim 18. The platform of claim 15, wherein the liquid etch solution comprises an aqueous solution including hydrogen peroxide, and wherein the illumination comprises ultraviolet (UV) light.  See [0048] is taught in Sotoaka et al and UV is recited throughout the prior art of Sotoaka et al for example in  [0030]-[0043].

Regarding claim 19. The platform of claim 15, wherein the dry etch processing system implements one or more dry etch processes.  See dry etching processing system of Ku et al according to [0015] teaches one or more processing systems see [0014].

Regarding claim 20. The platform of claim 19, wherein the one or more dry etch processes comprises at least one of a plasma etch process, a reactive ion etch (RIE) process, a chemical vapor etch (CVE) process, or an atomic layer etch (ALE) process.  See Ku et al [0015].

Regarding claim 21. The platform of claim 15, wherein the dry etch processing system is configured to etch the polycrystalline material resulting in a first surface roughness, and wherein the wet etch process chamber is configured to adjust the first surface roughness to a second 

Regarding claim 22. The platform of claim 21, wherein the controller is configured to control the illumination system to cause different exposures to different regions of the liquid etch solution to provide different amounts of etching for the polycrystalline material based upon measurements of at least one of a topology for a surface of the material or a thickness of the material. See the prior art of Sotoaka et al [00137] and the discussion of the controller to control the illumination of the UV light. Furthermore, see [0233] and [0273] of Sotoaka et al which teaches the exposure of light to various areas of the substrate and measurements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al (US 2014/0273496) teaches a multichamber semiconductor processing system where dry etch and wet etch systems are provided, loading chamber (isolation pass-through module), and robot arms (transfer modules) 111 are provided see [0069] see Figs. 1A and 1B.
Mooring (US 2014/0072397) teaches a method and system of semiconductor processing equipment using a multichamber system where  dry etch and wet etch systems (processing chambers 138 and 140) see [0027] are provided, load lock chambers 122, 124 (isolation pass-through module), and cluster robot 142 (transfer modules) are provided see [0026] and [0027] see Figs. 1 and 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716